Exhibit 10.3 Technical Amendment TO CREDIT AGREEMENT This Technical Amendment TO CREDIT AGREEMENT (this “ Amendment ”), dated as of November 12, 2013, is made and entered into by Media General, Inc. (the “ Borrower ”) and Royal Bank of Canada, as administrative agent (the “ Administrative Agent ”) for the Lenders. Capitalized terms used and not otherwise defined herein shall have the meanings assigned to them in the Credit Agreement (as defined below). W I T N E S S E T H: WHEREAS, the Borrower, the Administrative Agent and the other parties named therein are party to that certain Credit Agreement, dated as of July 31, 2013 (as may be further amended, amended and restated, supplemented or otherwise modified from time to time, the “ Credit Agreement ”); WHEREAS, Section 10.01 of the Credit Agreement permits any Loan Document to be amended with the consent of the Administrative Agent and the Borrower but without the consent of any Lender in order to cure any obvious error or any error or omission; and WHEREAS, the Borrower and the Administrative Agent have agreed to amend the Credit Agreement on the terms set forth herein; NOW, THEREFORE, in consideration of the foregoing, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: Section 1. Amendments . The Credit Agreement is amended as set forth in Exhibit A hereto to delete the stricken text therein (indicated textually in the same manner as the following example: stricken text ) and to add the double-underlined text therein (indicated textually in the same manner as the following example: double-underlined text ); Section 2. Conditions to Effectiveness . This Amendment shall become effective when the Administrative Agent shall have received a counterpart of this Amendment executed by the Administrative Agent and the Borrower (such date, the “ Amendment Effective Date ”). Section 3. Reference to and Effect on the Loan Documents . On and after the Amendment Effective Date, each reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import referring to the Credit Agreement and each reference in the Loan Documents to “the Credit Agreement,” “thereunder,” “thereof” or words of like import referring to the Credit Agreement, shall mean and be a reference to the Credit Agreement, as amended by this Amendment. The Credit Agreement, and each of the other Loan Documents, as specifically amended by this Amendment, are and shall continue to be in full force and effect. The execution, delivery and effectiveness of this Amendment shall not, except as expressly provided herein, operate as a waiver of any right, power or remedy of any Lender or any Agent under any of the Loan Documents, nor constitute a waiver of any provision of any of the Loan Documents. This Amendment shall constitute a Loan Document. The Borrower, for themselves and on behalf of each of the Guarantors, hereby ratify and reaffirm, as of the Amendment Effective Date, after giving effect to this Amendment, each of their respective obligations under the Credit Agreement and the other Loan Documents. Section 4. Execution in Counterparts . This Amendment may be executed in any number of counterparts and by different parties hereto in separate counterparts, each of which when so executed shall be deemed to be an original and all of which taken together shall constitute but one and the same agreement. Delivery of an executed counterpart of a signature page to this Amendment by telecopier or other electronic transmission (such as “.pdf” or “.tif”) shall be effective as delivery of a manually executed counterpart of this Amendment. Section 5. Governing Law . This Amendment shall be construed in accordance with and governed by the law of the State of New York (without regard to the conflict of law principles thereof to the extent that the application of the laws of another jurisdiction would be required thereby). [ Signature Pages Follow ] 1 IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly executed by their respective authorized officers as of the day and year first above written. MEDIA GENERAL, INC. By: /s/ James F. Woodward Name: James F. Woodward Title:Vice President, Finance and Chief Financial Officer [Signature Page to Technical Amendment] Royal Bank of Canada, as Administrative Agent By: /s/ Yvonne Brazier Name: Yvonne Brazier Title: Manager, Agency [Signature Page to Technical Amendment] EXHIBIT A TO TECHNICAL AMENDMENT TO CREDIT AGREEMENT CREDIT AGREEMENT Dated as of July31, 2013 as amended November 12, 2013 by Technical Amendment to Credit Agreement among MEDIA GENERAL, INC., as the Borrower, Royal Bank of Canada, as Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer, JPMorgan CHase Bank, N.A. and Wells Fargo Bank, National Association, as Co-Syndication Agent SunTrust Bank and U.S. Bank National Association, as Co-Documentation Agents and The Other Lenders Party Hereto RBC CAPITAL MARKETS
